Citation Nr: 1761006	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) since December 30, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a May 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

The issue of entitlement to an initial disability rating in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability did not manifest in service or within one year of separation from active duty service and it is not otherwise related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA audiological examination in December 2010.  During the May 2017 Board hearing, the Veteran's representative contended that the Veteran should be scheduled for a new examination because the December 2010 VA examination report is too old to adjudicate the Veteran's claim.  However, the mere passage of time between an examination and the Board's review of a claim does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board determines that the December 2010 examination report, when read as a whole, contains clear explanations in support of the VA examiner's opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The current issue is entitlement to service connection for a bilateral hearing loss disability versus an increased rating, where the level of disability is a concern when there has been many years since the disability was evaluated.  Accordingly, the Board finds that the 2010 VA examination is adequate to decide the Veteran's claim.

The Veteran contends that his current bilateral hearing loss was caused by noise exposure he experienced during military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Sensorineural bilateral hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309; thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
The Veteran had a VA examination to determine the extent of his hearing loss in December 2010.  An audiogram showed the following pure tone thresholds, in decibels:




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
15
25
55
65
X
LEFT
0
5
15
40
50
X

The Veteran's Maryland CNC speech recognition scores showed speech recognition of 96 percent in the right ear and 100 percent in the left ear.  The examiner determined that the Veteran had sensorineural hearing loss in both ears.  An "X" indicates that the pure tone threshold result is unavailable. 

Similarly, VA audiogram evaluations from a March 2011 audiology consultation and an October 2013 audiology treatment record show that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the first element of service connection is met.  

Regarding the second element of service connection, the Veteran's service treatment records do not show complaints of or treatment for abnormal hearing symptoms.  His June 1965 pre-induction Report of Medical Examination audiometer results, in decibels, were: 




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
40 (45)
20 (30)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
0 (10)

Prior to January 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  However, beginning in January 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's pre-January 1967 pre-induction audiogram and service treatment records are usually assumed to reflect ASA standards; thus, the Board has converted the ASA standards into ISO standards, as reflected in the parentheses above.  

The evaluator assigned a "1" rating assessing the Veteran's hearing under the PULHES profile system, indicating that the Veteran's hearing was then in a high level of fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of a veteran's capacity).  The PULHES profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service, with the "P" standing for stamina, "U" standing for upper extremities, "L" standing for lower extremities, "H" standing for hearing, "E" standing for eyes, and "S" standing for psychiatric symptoms.  The Veteran denied having hearing loss or any abnormal ear symptoms, such as ear trouble or runny ears, in the pre-induction Report of Medical History.  

The Veteran's June 1967 separation Report of Medical Examination audiometer results, in decibels, were: 




 HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
-10 (0)
-10 (0)
X
15 (20)
X
LEFT
10 (25)
-10 (0)
-5 (5)
X
5 (10)
X

The evaluator again assigned a "1" rating assessing the Veteran's hearing under the PULHES profile system, indicating that the Veteran's hearing was then in a high level of fitness.  The Veteran denied any abnormal symptoms in his ears, including ear trouble, running ears, and hearing loss in his separation Report of Medical History.  

Overall, the lay and medical evidence does not demonstrate that the Veteran's current bilateral hearing loss symptoms have been continuous since separation from service in August 1967.  There were no complaints, diagnosis, or treatment for this disorder for decades following service discharge.  Specifically, the Veteran was first diagnosed with sensorineural hearing loss in November 2010.  In fact, multiple VA treatment records from 2001 to 2003 show that the Veteran did not have any impediments to learning, which included difficulty hearing.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 43 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Nevertheless, the Veteran contends that he was exposed to acoustic trauma during active duty service from small firearms, heavy artillery, mortars, and helicopters.  He indicated that he was exposed to such noise during his December 2010 VA examination.  He also testified during the May 2017 Board hearing that he worked with mortar artillery and fired mortars on a daily basis while stationed in Vietnam.  He has also submitted pictures and lay evidence indicating that although his military occupational specialty (MOS) was as a military policeman, he fired mortars while in Vietnam.  Given this evidence, and after affording the Veteran the benefit of the doubt, he was exposed to acoustic trauma during his active duty service.  Thus, the only question to be answered is whether the Veteran's current bilateral hearing loss was caused or is otherwise related to his active duty service.  

The claims file includes the Veteran's statements, as well as the statements from the Veteran's representative, contending that his current bilateral hearing loss was caused by his in-service exposure to artillery and firearms noise, to include noise from mortars.  The Veteran has made these assertions throughout the appeal, including in the May 2017 Board hearing.  

In contrast, after reviewing the Veteran's claims file, conducting an audiological examination, and noting the Veteran's self-reported symptoms and history, the December 2010 VA examiner concluded that the Veteran's current bilateral hearing loss is less likely as not related to or caused by his military noise exposure.  The examiner based her opinion, in part, on the Institute of Medicine Report on noise exposure in the military, which concluded that based on current knowledge noise-induced hearing loss occurs immediately, i.e., there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event.  The examiner noted that the Veteran's June 1965 induction physical showed significant hearing loss in the right ear and normal hearing loss in the left ear.  The examiner also noted that the Veteran's June 1967 separation physical showed normal hearing thresholds in both ears from the 500 Hz to 4000 Hz frequencies.  The examiner explained that it is less likely as not that the Veteran's current bilateral hearing loss is caused or related to his in-service noise exposure because his bilateral hearing thresholds were within normal limits at the time of his separation.  

The Veteran's current bilateral hearing loss disability is not caused by or otherwise related to his active duty service.  The Board acknowledges the Veteran's contentions, as well as those of his representative, that his current bilateral hearing loss disability is related to his in-service noise exposure.  The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to etiology of his current bilateral hearing loss due to the medical complexity of the matter involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Hearing loss requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on causation or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the causation of his current bilateral hearing loss disability. 

The December 2010 VA examiner's opinions, which are competent on the issue of causation of medically complicated matters, are of more probative value.  This examiner concluded that the Veteran's current hearing loss disorder is less likely as not related to or caused by the Veteran's military noise exposure.  This examiner's opinions are highly probative evidence regarding the cause of this disorder because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms.

Therefore, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board must remand the issues of entitlement to an initial disability rating in excess of 10 percent for PTSD for a new VA examination.  Specifically, the Veteran underwent a VA examination for this disability most recently in December 2013.  However, during the May 2017 Board hearing, the Veteran contended that his PTSD signs and symptoms had worsened since the VA examination.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his PTSD symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his PTSD signs and symptoms.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's PTSD.

2. After completing Step 1, and any other development deemed necessary to the above development, readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for PTSD since December 30, 2004, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


